Citation Nr: 1618319	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO determined that the Veteran was not competent to handle disbursement of funds.

In November 2013, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at an April 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In July 2014, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran is not competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA applies to "claims" and "claimants."  See Id.  The appeal as to the finding of incompetency arises from actions initiated by the RO under the requirements of regulations discussed below.  The finding of incompetency and this appeal did not arise from a "claim."  Hence, the VCAA is not applicable in this instance.

In its July 2014 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all records of the Veteran's treatment from the VA Connecticut Healthcare System dated since September 2008 and the VA Central Western Massachusetts Healthcare System dated since August 2005 and to issue a supplemental statement of the case (SSOC) that considered all additional relevant evidence received since a March 2010 statement of the case (SOC).  All identified relevant VA treatment records (including records from the VA Connecticut Healthcare System dated since September 2008 and from the VA Central Western Massachusetts Healthcare System dated since August 2005) have been obtained and associated with the file.  Also, the AOJ issued an SSOC in December 2014 that includes consideration of all relevant evidence received since the March 2010 SOC.  Thus, with respect to the issue decided herein, the AOJ substantially complied with all of the Board's July 2014 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268   (1998).

Analysis

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits. 
38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56, 13.57 (2015) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102  (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran). 

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in section 3.103.  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency. Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record. 38 C.F.R. § 3.353(e).

In the present case, the Veteran was notified of the RO's proposed finding of incompetency by way of an October 2009 rating decision.  At that time, the RO noted an October 2009 letter from a VA staff psychiatrist who indicated that the Veteran was incompetent.  The RO explained that the Veteran was not shown to be able to manage personal affairs, including disbursement of funds.  The October 2009 rating decision also informed the Veteran that he could request a hearing to present evidence or argument on the competency issue, but that if a hearing request was made after 30 days from the date of the October 2009 notice, then the RO would have already decided whether he was able to handle his VA benefit payments.  
The Veteran's representative requested a hearing in a November 2009 letter.  The Veteran was notified that his hearing had been scheduled for a date in December 2009 by way of a November 2009 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran failed to appear for the scheduled hearing.  Hence, he was found to be not competent in the December 2009 rating decision.  Although the RO subsequently received a letter from the Veteran's representative in December 2009 in which it was requested that the Veteran's hearing be re-scheduled, the RO properly made a final determination as to incompetency based upon the evidence of record in the December 2009 decision.  See 38 C.F.R. § 3.353(e).  Therefore, the Board finds that the RO complied with all due process provisions of 38 C.F.R. § 3.353(e).

Upon review of all the pertinent evidence of record, the Board finds, clearly and convincingly, that the Veteran is not competent for the purpose of managing the disbursement of his VA benefits.

A June 2008 VA examination report reveals that the Veteran experienced difficulty with comprehension and coherence of response, memory loss, and difficulty finding words.  He was "not capable of managing his benefit payments in his own best interests without restriction."  There was a positive history of dementia.

The report of a September 2009 VA psychology assessment note/financial capacity evaluation indicates that the Veteran sustained a traumatic brain injury involving a left parietal intracranial hemorrhage in a December 2007 motor vehicle accident.  He subsequently lost his ability to read and write (per his own reports), his spontaneous speech was characterized by stuttering, poor articulation, and frequent word finding difficulties, and he reported difficulty learning and retaining new information.  In July 2009, his "HBPC RN case manager expressed concern about [his] ability to manage his financial affairs."
	
Examination revealed that the Veteran scored in the low functioning range on the "Managing Money subscale of the ILS," which assesses the ability to count money, do monetary calculations, pay bills, and take precautions with money.  On this subscale, the Veteran demonstrated reasonable knowledge of Social Security benefits and the purpose of a will.  He was aware of his own income sources, he knew when income taxes were due and where to get checks and money orders, and he was able to estimate the cost of grocery staples.  However, he demonstrated only partial understanding of why it was important to pay bills and to carefully read a document before signing it.  He was unable to count coins, set up or solve a simple math problem, or make out a check/money order.  He did not demonstrate an understanding of home insurance or health insurance and was unable to provide reasonable strategies to safeguard his money.

The psychologist who conducted the September 2009 evaluation opined that the Veteran did "not have the capacity to manage simple and complex finances independently."  His electricity had been turned off for non-payment, he was behind on his rent, he owed his bank several thousand dollars due to a history of overdrafts, and he was without a vehicle because his automobile insurance was not paid up at the time of his accident.  Neuropsychological testing revealed that he exhibited global cognitive deficits, including profound memory impairment.  He performed in the low range on a functional assessment of financial abilities and he appeared unable to accurately count coins; solve simple math problems; write checks; budget his income; read, complete, or fully comprehend financial statements or agreements; or appropriately manage and store important financial paperwork.  Also, there was the potential for him to be financially exploited.

In an October 2009 letter, the VA staff psychiatrist who conducted the September 2009 VA psychology assessment note/financial capacity evaluation reported that after careful evaluation and consideration, it was her opinion that the Veteran did "not have the capacity to independently manage his simple and complex finances."  She reasoned that the Veteran had global cognitive deficits, including profound memory impairment likely due to his history of traumatic brain injury.

A March 2010 VA field examination report indicates that a productive interview was not possible because the Veteran would get agitated quickly and start to threaten the examiner.  He was able to accurately state sources of income, he personally handled his money, and his spending was not supervised.  He did not want to pay his rent until his landlord fixed his bathroom, but he would not let the examiner into the bathroom to see the damage.  It was difficult to determine the extent to which the Veteran understood his expenses because the examiner was unable to verify such expenses due to the Veteran's refusal to disclose such information.  The Veteran and his wife were uncooperative during the interview and it was difficult, or impossible, to obtain information as to the Veteran's finances.  It appeared that his cognitive and decision-making skills were poor.  He had not paid his rent since September 2009 and it was undetermined how he handled his financial affairs.  He appeared to have some awareness of economic realities.  Overall, the examiner concluded that a fiduciary was needed to assist in the payment of bills and the handling of assets.

In a June 2012 VA social work note, a social work case manager reported that he did not support the Veteran having control over his monies again because it was not believed that he was competent to handle his money.  There was no specific explanation or rationale for this opinion.

The report of a September 2012 VA field examination reflects that the Veteran was able to comprehend amounts and sources of income (including the approximate amount of his VA benefits) and the types and amounts of expenses.  Although he had "some capacity to handle funds," he nonetheless required the services of a fiduciary.  He appeared to have limitations with managing his financial affairs, he was only able to provide a cursory outline of how he would manage his affairs without the assistance of a legal custodian, and he believed that he was not fully confident to handle financial obligations without limitation.

A March 2014 VA field examination report indicates that the Veteran was able to comprehend sources and amounts of income and types of expenses, but he did not comprehend amounts of expenses.  He sometimes needed to be reined in on expenses, or else he would have no money left at the end of the month.  He had "some capacity to handle funds" (e.g., he handled his allowance for personal needs, which covered groceries, gas for the car, and incidentals), but he nonetheless required the services of a fiduciary.

A neurobehavioral examination report by a VA neuropsychologist in March 2014 reflects that the Veteran was unable to demonstrate a capacity to manage his funds.  The Veteran could not verbalize a clear sense of his monthly financial obligations; demonstrate the ability to read or write specific digits accurately; or make calculations to write a check correctly.  He could not address an envelope correctly or read a calendar accurately.  It was found that he would be financially vulnerable to dishonest telephone callers based on observation of his interaction with a caller during the evaluation.  This was felt likely to be due to deficits in awareness and memory.  Diagnoses included neurocognitive disorder not otherwise specified, history of schizophrenia, (diagnosed elsewhere) and history of traumatic brain injury (diagnosed elsewhere).  

The September and October 2009 opinions were based upon an examination of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  The neuropsychologist report of March 2014 specifically tested for the type of behavior necessary to determine financial competency.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102. The competent and probative evidence overwhelmingly confirms that the Veteran is incapable of managing his finances.  Although the September 2012 and March 2014 VA field examiners indicated that he had "some capacity to handle funds," they nonetheless concluded that he required the services of a fiduciary and was limited in his ability to manage his financial affairs.  Moreover, the remainder of the medical evidence set forth above supports a finding that the Veteran lacks the mental capacity to manage his own affairs, including disbursement of funds, without limitation.

The Board has considered the lay statements of the Veteran and his representative (including statements submitted by the Veteran and his representative and their testimony during the April 2014 hearing) with regard to competency.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the medical evidence of record.  As set forth above, the objective medical testing has revealed that the Veteran's mental capacity to handle financial affairs is limited, he has a history of mismanaging his money (i.e., his electricity has been turned off for non-payment, he has been behind on his rent, he has owed several thousand dollars to his bank due to a history of overdrafts, and he sometimes needs to be reined in on expenses so that he does not run out of money by the end of the month).  Although he has some capacity to handle funds in that he is able to manage his allowance for personal needs, the evidence as a whole reflects that his cognitive functioning has resulted in poor financial management and VA medical professionals have concluded that he requires the services of a fiduciary.  For these reasons, the Board finds that the presumption of competency has been rebutted and that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.


ORDER

The Veteran is not competent for VA benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353; entitlement to restoration of competency is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


